DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 17, 19-20, 22-23, 25-26, 30-31, 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20050251111) (“Saito”) in view of Li et al. (US 20140276588) (“Li”) and in further view of Yue et al. (US 20100094216) (“Yue”) (cited in IDS).
Regarding claim 15, Saito teaches a catheter extension control assembly (see Fig. 1) comprising: a first tubular member (15) comprising a proximal portion, a distal portion (as shown in Fig. 1), a lumen (see lumen that operation wire 19 passes through, [0058]), and a sidewall having an inner surface and an outer surface at least partially surrounding the lumen (see Fig. 1, see also [0058]), wherein the first tubular member is configured to be attached to a catheter (operation wire 19) that is received in the lumen of the first tubular member (see [0058]), and wherein the outer surface of the sidewall of the first tubular member comprises at least one circumferential recess (see engagement grooves 15a-15c); and a second tubular member (tube 1, connector 2) having a length, a proximal portion, a distal portion, a lumen extending the length of the second tubular member (see Figs. 1-3), and a sidewall having an inner surface and an outer surface at least partially surrounding the lumen (see Figs. 1-3), wherein the lumen within the proximal portion of the second tubular member is configured to slidably receive at least the distal portion of the first tubular member (see Figs. 3 and 4), and wherein the inner surface of the sidewall of the proximal portion of the second tubular member comprises at least one circumferential protrusion (see convex member 16) configured to mate with the at least one circumferential recess in the outer surface of the sidewall of the first tubular member (as shown in Figs. 3 and 4). However, Saito fails to teach wherein the outer surface of the sidewall of the first tubular member comprises at least one circumferential protrusion, wherein the inner surface of the of the sidewall of the proximal portion of the second tubular member comprises at least one circumferential recess extending into the sidewall of the second tubular member at a width wider than the lumen of the second tubular member, the at least one circumferential recess 
Li teaches an injection device (see Fig. 14) comprising a sheath (see 206) having one or more protrusions on an outer sidewall of the sheath (see 209; [0072], Fig. 14) slidably disposed within a base (see 200) having a plurality of recesses on an inner surface of a sidewall of the base (see slots 202) for the purpose of incrementally advancing or retracting the sheath (see [0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the circumferential recesses of the first tubular member and the circumferential protrusion of the second tubular member as taught by Saito to be at least one circumferential protrusion of the first tubular member and a plurality of circumferential recesses of the second tubular member in light of Li, the modification being a matter of simple substitution to one of ordinary skill in the art before the time of filing of one incremental advancement configuration for another since both structures were known in the art for incremental advancement (see Saito: [0053], Figs. 3, 4 and 6; Li: [0072]) and the result of the substitution would have provided the predictable result of incremental advancement as evidenced by Li (see citations above). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to reverse the protrusion/recess relationship of Saito in light of Li, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04 (VI)(A). However, Saito in view of Li fails to teach wherein the at least one circumferential recess extending into the sidewall of the second tubular member at a width wider than 
Yue teaches a device having selective extension control (see Fig. 11) comprising an inner tubular member (see hub 10F, Fig. 11) and an outer tubular member (see housing 40F, Fig. 11) having a lumen (as shown in Fig. 11) wherein the selective extension control (see [0043]) is performed by a protrusion (see pin 29F, Fig. 11) extending into holes that extend into the sidewall of the outer tubular member at a width wider than the lumen of the outer tubular member (see holes 46F, Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the at least one circumferential recess as taught by Saito in view of Li to extend into the sidewall of the second tubular member at a width wider than the lumen of the second tubular member in light of Yue, the motivation being to provide the additional benefit of a visual indicator visible through the second tubular member to indicate where the circumferential protrusions are relative to the second tubular member (see Yue [0043]).
Regarding claim 17, Saito in view of Li further teaches wherein the first tubular member comprises a plurality of said at least one circumferential protrusions (see Li: one or more protrusions [0072]) and the second tubular member comprises a plurality of said complementary circumferential recesses (see rejection of claim 15 above), or wherein the first tubular member comprises a single circumferential protrusions (see Li: one or more protrusions [0072]) and the second tubular member comprises a plurality of said complementary circumferential features (see rejection of claim 15 above).
Regarding claim 19, Saito further teaches wherein at least one of the first and second tubular members comprises an elastomeric material (see [0053]).
Regarding claim 20, Saito further teaches wherein a diameter of the lumen in the proximal portion of the second tubular member is greater than a diameter of the lumen in the distal portion of the second tubular member (as shown in Fig. 3).
Regarding claim 22, Saito further teaches wherein a diameter of the outer surface of the sidewall in the distal portion of the first tubular member is smaller than the diameter of the lumen in the proximal portion of the second tubular member (as shown in Figs. 3 and 4).
Regarding claim 23, Saito further teaches wherein the lumen of the second tubular member forms a funnel in the proximal portion, with a largest diameter of the funnel located at a proximal end of the second tubular member (see inner taper 2g forming an opening end portion 2f, Fig. 27). Saito teaches this in a different embodiment, however it would have been obvious to one of ordinary skill in the art before the time of filing to have combined the embodiments, the motivation being to facilitate insertion of convex member 16 so that convex member 16 can be replaced with a new member when the function of the convex member 16 is deteriorated due to abrasions/damages (see Saito [0086] and [0089]).
Regarding claim 25, Saito further teaches wherein the outer surface of the sidewall of the second tubular member forms a shoulder adjacent to the distal portion of the second tubular member (see annotated Figure 3 below).

    PNG
    media_image1.png
    272
    846
    media_image1.png
    Greyscale

Regarding claim 26, Saito in view of Li further teaches wherein the outer surface of the distal portion of the first tubular member comprises one or more identifiable first markings (see modified protrusions of Saito at 15b and 15c since they also serve as visual markers) and wherein the proximal portion of the second tubular member is configured such that a position of the one or more identifiable first markings within the proximal portion of the second tubular member can be seen (see Saito: Fig. 6, the relative position of 15b within connector 2 can be observed by seeing the relative positioning of 15c since they are positioned at predetermined intervals; see also [0052]).
Regarding claims 30-31, 33-34 and 37, Saito in view of Li teaches similar limitations as discussed above in the rejection of claims 15, 17, 20, 23 and 25.

Claim 18 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li, Yue, and in further view of Krimsky (US 20100057065) (Cited in IDS).
Regarding claim 18, Saito in view of Li and Yue teaches all the limitations of claim 15 for which claim 18 is dependent upon, however Saito in view of Li and Yue fails to teach wherein a cryogen delivery catheter is received in the lumen of the first tubular member, wherein the first tubular member is attached to the cryogen delivery catheter.

Regarding claim 32, Saito in view of Li, Yue, and Krimsky teaches similar limitations as discussed above in the rejection of claim 18.

Claims 21, 24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li, Yue, and in further view of Scarpone (US 20080275481).
Regarding claims 21 and 24, Saito in view of Li and Yue teaches all the limitations of the claims for which claims 21 and 24 are dependent upon, respectively. However, Saito in view of Li and Yue fails to specifically teach wherein the wherein a diameter of the outer surface of the sidewall in the proximal portion of the first tubular member has a diameter that is larger than a diameter of the lumen in the proximal portion of the second tubular member, or wherein the outer surface of the sidewall of the first tubular member forms a flared configuration that mates with the funnel.
Scarpone teaches a surgical instrument (see Figs. 1-4A) having extension control features comprising an inner tubular member 22 a calibrated portion 24 with a 
Regarding claims 35 and 36, Saito in view of Li, Yue, and Scarpone teaches similar limitations as discussed above in the rejection of claims 21-22 and 24.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Li, Yue, and in further view of Miyagi (US 6461330).
Regarding claim 27, Saito in view of Li and Yue teaches all the limitations of claim 26 for which claim 27 is dependent upon, however Saito in view of Li and Yue fails to teach wherein the second tubular member is at least partially transparent such that the position of the one or more identifiable first markings of the first tubular member can be seen.
Miyagi teaches a surgical instrument (see Figs. 1 and 2) for controlling insertion depth of a sheath (10) and a mandrel (20) disposed therein, wherein the sheath is formed from a transparent resin (see col. 2, lines 23-25). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the In re Leshin, 125 USPQ 416. Although not required by the claim, it is further noted that Miyagi further teaches additional identifiable markings at differing longitudinal positions configured to identify relative longitudinal positions (see graduations 11, Fig. 2).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the arguments do not apply to the new combination of references being relied upon in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794